Citation Nr: 0005851	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-15 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



REMAND

The veteran had active service from October 1942 to November 
1945.

This appeal arises from a decision of June 1998 by the 
Committee on Waivers and Compromises (Committee) located in 
the Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).

The veteran was initially awarded VA improved disability 
pension benefits, effective July 1, 1992; his only countable 
income was reported to be his Social Security benefits.  
Records show that in March 1998, the RO reduced the veteran's 
monthly payment of improved disability pension benefits, 
effective July 1, 1992, after determining that the veteran's 
spouse and child had been receiving Social Security benefits 
since 1986.  However, in an October 1997 report of contact it 
was indicated that the veteran had reported that his spouse 
began receiving Social Security benefits about three years 
previously, when she turned sixty-five.  An overpayment of 
$20,515, covering the period from July 1, 1992, the date the 
veteran began receiving VA improved disability pension 
benefits, was declared.

In the veteran's May 1993 application for VA pension 
benefits, it was reported that his spouse was receiving $268 
monthly in Supplemental Security Income (SSI) and that his 
son was receiving $360 monthly in SSI.  What can not be 
determined from the current record is when the veteran's 
spouse and child began receiving SSI and when they began 
receiving Social Security benefits, the latter of which is 
countable income for VA improved pension purposes.  Since 
overpayments based on income must be calculated on the basis 
of annualization of income for the 12 months following the 
first month of actual receipt of the latter income, it is 
essential that the month and year the veteran's spouse and 
child actually began receiving Social Security benefits, 
exclusive of SSI, must be established.

In the judgment of the Board of Veterans' Appeals (Board), 
further development to clarify this matter, further award 
computations and audits and further action by the Committee 
is required before this matter is ripe for appellate review.  
Accordingly, the claim is REMANDED to the originating agency 
for the following action:
1.  The originating agency should obtain 
directly from the Social Security 
Administration written information as to 
when the initial Social Security benefit 
check, including any retroactive payment, 
was issued to the veteran's spouse and 
son.  The total paid to the veteran's 
spouse and son, broken down by month of 
payment, from July 1, 1992, through March 
1998, including the amount of the 
payments broken down as to Social 
Security and SSI, and any deductions 
taken for Medicare, should be set out.

2.  After the information is obtained 
from the Social Security Administration, 
the originating agency should make any 
needed adjustments to the amount of the 
overpayment, in accordance with the 
governing regulations.  With respect to 
the remaining overpayment, the veteran 
should be furnished with a comprehensive 
statement explaining the basis for the 
period, and the amount of overpayment as 
calculated.

3.  Thereafter, the matter should be 
referred back to the Committee.  The 
Committee should secure a new financial 
status report from the veteran, and re-
adjudicate the appellate issue of whether 
the veteran is entitled to a waiver of 
recovery of the overpayment.  The 
decision should discuss all the elements 
of equity and good conscience.  If the 
determination is unfavorable to the 
veteran, a supplemental statement of the 
case, which is consistent with the 
Committee's decision, should be sent to 
the veteran and his representative.  The 
supplemental statement of the case should 
set forth all evidence added to the 
record since the statement of the case; 
the legal authority relied upon, 
including the criteria set out in 
38 C.F.R. § 1.965(a) (1999); the 
decision; and comprehensive summary of 
the Committee's basis for the decision. 

After the veteran and his representative have been given the 
appropriate period of time in which to respond, the appeal 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to secure clarifying information and ensure dure 
process.  No action is required by the veteran until he 
receives further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

